REASONS FOR ALLOWANCE

Claims 11-21 and 29-45 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of a submersible sensor containing a processor within the sensor itself for determining fluid volume combined with an onboard computer assembly (a.k.a. “OCA”), in signal communication with the submerged processor.
The closest prior art references of record, Suthergreen et al. (US 5,351,725), Brett et al. (US 2003/0168413), Nakano et al. (US 2007/0251509) and Hill et al. (US 2013/0297178), while disclosing, either individually or in combination, fuel volume determination using fluid pressure sensor readings, at the recited indicated position and adjusted by atmospheric pressure readings as recited, fail to teach the submersible pressure sensor with processing and communication capabilities as recited; that is,
“at least one processor at least one differential pressure sensor ….submersed in the liquid, wherein the at least one first processor is operable for generating from the analog differential pressure measurement signal a digital differential pressure measurement”. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687